IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                     : No. 91 WM 2018
 INVESTIGATING GRAND JURY                      :
                                               :
                                               :
 PETITION OF: A.R.                             :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, in consideration of the Petition for

Review, the temporary redaction of Petitioner’s name and other identifying information

from Report 1 of the Fortieth Statewide Investigating Grand Jury is made permanent. See

In re Fortieth Statewide Investigating Grand Jury, 190 A.3d 560 (Pa. 2018); In re Fortieth

Statewide Investigating Grand Jury, 2018 WL _________ (Pa. Dec. 3, 2018).

      The Application to Submit Answer to Emergency Petition for Review in the Nature

of an Appeal Nunc Pro Tunc and the Application to File Reply are GRANTED. The Motion

to Unseal and the Application to Lift Stay are DENIED.

      Jurisdiction is relinquished.

      The instant order is unsealed.